 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          THE BANK OF NEW YORK
          MELLON AS TRUSTEE FOR THE
 8
          BENEFIT OF THE CERTIFICATE
          HOLDERS OF THE CWABS, INC.,
 9
          ASSET-BACKED CERTIFICATES,
          SERIES 2007-SD1 FKA THE BANK
10
          OF NEW YORK,                                   C18-764 TSZ
11                              Plaintiff,               MINUTE ORDER
12             v.
13        KAREN D. SMITH, et al.,
14                              Defendants.

15
        The following Minute Order is made by direction of the Court, the Honorable
16 Thomas S. Zilly, United States District Judge:

            (1)    Defendants’ Motion for Entry of Judgment, docket no. 26, which Plaintiff
17
     has not opposed, is GRANTED in part. Pursuant to Federal Rule of Civil Procedure
     58(d), the Court will enter in a separate document a judgment regarding Defendants’
18
     entitlement to attorney’s fees as described in the Court’s November 11, 2018, Minute
     Order, docket no. 24. Defendants’ request for a separate judgment regarding the Court’s
19
     October 17, 2018, Order granting Defendants’ motion to dismiss, docket no. 16, is
     DENIED. Due to Plaintiff’s filing of a notice of appeal, docket no. 20, from the
20
     dismissal order, the Court lacks jurisdiction over that aspect of the case. See Griggs v.
     Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of
21
     appeal is an event of jurisdictional significance—it confers jurisdiction on the court of
22

23

     MINUTE ORDER - 1
 1 appeals and divests the district court of its control over those aspects of the case involved
   in the appeal.”).
 2
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 8th day of April, 2019.

 5
                                                      William M. McCool
 6                                                    Clerk

 7                                                    s/Karen Dews
                                                      Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
